ACCEPTED
                                                                                        14-15-00860-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/3/2015 10:44:50 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 14-15-00860-CV
                         _____________________________
                                                              FILED IN
                                                       14th COURT OF APPEALS
                  IN   THE FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                               HOUSTON, TEXAS          12/3/2015 10:44:50 AM
                         _____________________________ CHRISTOPHER A. PRINE
                                                                Clerk
                       W.A. “Andy” Meyers, individually and
                in his capacity as Fort Bend County Commissioner,
                                     Appellant,
                                         v.
                JDC/Firethorne, Ltd., a Texas Limited Partnership,
                                     Appellee.
                        _______________________________

      UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    BRIEF OF APPELLEE
                _____________________________

                    On appeal from Cause No. 15-DCV-221725
                        In the 268th Judicial District Court
                             Fort Bend County, Texas
                       _____________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee,    JDC/Firethorne,     Ltd.,      a   Texas   Limited   Partnership

(“JDC/Firethorne”) files this Unopposed Motion for Extension of Time to File

Brief of Appellee and would show the Court:

      1.     Appellant, W. A. “Andy” Meyers, individually and in his capacity as

Fort Bend County Commissioner, filed his Brief of Appellant on November 13,

2015, after taking one extension of time for four (4) days.
      2.    The Court’s current deadline for JDC/Firethorne’s Brief of Appellee

is December 7, 2015. JDC/Firethorne seeks an extension of four (4) days to file its

brief, until December 11, 2015.

      3.    This extension is necessitated as a result of the intervening

Thanksgiving holidays and because JDC/Firethorne’s lead counsel, Don C. Griffin,

will be traveling out of state from December 2, 2015 through December 6, 2015,

returning to the office on December 7, 2015.

      4.    This is JDC/Firethorne’s first motion for extension of time.

      5.    Appellant does not oppose this motion.

      Therefore, JDC/Firethorne requests that the deadline for filing its Brief of

Appellee be extended for four days from its current deadline of December 7, 2015

to December 11, 2015.




                                        2
    Respectfully submitted,

    VINSON & Elkins LLP

     /s/ H. Dixon Montague
    H. Dixon Montague
    State Bar No. 14277700
    dmontague@velaw.com
    Don C. Griffin
    State Bar No. 08456975
    dgriffin@velaw.com
    Catherine B. Smith
    State Bar No. 03319970
    csmith@velaw.com
    1001 Fannin, Suite 2500
    Houston, Texas 77002-6760
    Telephone: 713.758.3508
    Facsimile: 713.615.5985
    pmizell@velaw.com
    srodriguez@velaw.com

    ATTORNEYS FOR APPELLEE
    JDC/FIRETHORNE, LTD.




3
                     CERTIFICATE OF CONFERENCE

      This is to certify that on December 3, 2015, Don Griffin, counsel for
Appellee, communicated with Mark Breeding, counsel for Appellant, who
confirmed that Appellant does not oppose the extension requested by this motion.

                                       /s/ Don C. Griffin
                                       Don C. Griffin




                                       4
                          CERTIFICATE OF SERVICE

       The undersigned certifies that on December 3, 2015, the foregoing
Unopposed Motion for Extension of Time to File Brief of Appellees was served
electronically on the following parties in accordance with the requirements of the
Texas Rules of Appellate Procedure:


        J. Mark Breeding
        Frederick D. Junkin
        Andrews Kurth LLP
        600 Travis, Suite 4200
        Houston, Texas 77002
        markbreeding@andrewskurth.com
        fredjunkin@andrewskurth.com


        Roy L. Cordes, Jr.
        Marcus D. Spencer
        Randall W. Morse
        William H. Vidor
        Salvatore P. LoPiccolo, II
        Fort Bend County
        301 Jackson Street, 3rd Floor
        Richmond, Texas 77469
        Roy.Cordes@fortbendcountytx.gov
        Marcus.Spencer@fortbendcountytx.gov
        Randy.Morse@fortbendcountytx.gov
        Bill.Vidor@fortbendcountytx.gov
        Sal.LoPiccolo@fortbendcountytx.gov

        Attorneys for Appellant



                                        /s/ Catherine B. Smith
                                        Catherine B. Smith




                                        5
U.S. 3933782v.1